DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
As mentioned in the communication dated 09/29/2020, a properly executed inventor’s oath or declaration has not been received for Christoph Bertsch.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10399050, 10427119, 10946352, and 10946353 in view of the references used in the rejections under 35 USC 103 below. The claims of the cited patents contain everything in the instant claims aside from the heating device, which is rendered obvious in view of the references cited below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pozzi et al. (US 4982875, hereinafter Pozzi) in view of Park (US PGPub 2017/0071413, hereinafter Park).
Regarding claim 1, Pozzi discloses a blender system for blending ingredients from a container with a fluid comprising:
a bottle comprising (figure 1) a blending chamber (bottle 4) with an opening to receive a fluid and a shoulder (neck 41) about the opening; and

wherein the container receiver is configured to receive the container and position a lip of the container against the shoulder when the lid is coupled to the bottle (see figure 1) and wherein the container receiver is further configured to press the container towards the opening while the shoulder holds the lip stationary to discharge the ingredients from the container into the fluid in the blending chamber (see figure 2).
Pozzi is silent to a liquid heating device as recited.  Park teaches a blender system having a container (figure 7) having heating device (induction coil 13) wherein the liquid heating device heats the fluid in the blending chamber (paragraph 0061).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Pozzi with the heating device of Park for the purpose of increasing the temperature of ingredients while they are mixed.
Regarding claim 3, Pozzi is silent to a heating device.  Park is relied upon, as above, to teach a heating device, and further to teach an external liquid heating device (induction coil 13 of Park is positioned externally with regard to the container and heats a plate external to the container).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Pozzi with the heating device of Park for the purpose of increasing the temperature of ingredients while they are mixed.
Regarding claim 4, Pozzi is silent to a heating device.  Park is relied upon, as above, to teach a heating device, and further to teach the heating device communicating with the blender via a transceiver (see figure 6, control unit 30 is in 
Regarding claim 5, Pozzi is silent to a blending assembly and a fluid temperature sensor.  Park teaches a blender system having a blending assembly (figure 7, blade 25) and a fluid temperature sensor (sensors 41 and 42), wherein the blending assembly is actuated based on a temperature detected by the sensor (paragraph 0061).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Pozzi with the blending assembly and sensor of Park for the purpose of preventing excessive heating and/or burning of ingredients (Park: paragraph 0061).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pozzi et al. (US 4982875, hereinafter Pozzi) in view of Park (US PGPub 2017/0071413, hereinafter Park) as applied to claim 1 above, and further in view of Goodson (US PGPub 2017/0197191, hereinafter Goodson).
Regarding claim 2, Pozzi in view of Park teaches a heating device, but is silent to an internal heating device.  Goodson teaches a blender system including a heating device that is an internal heating device (figure 5, induction coil 503 and agitator 504).  Because the induction coil of Goodson heats the agitator placed within the container, the device is considered to be an internal heating device.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the internal heating device of Goodson for the external device of Park because such a simple substitution of known prior art elements would produce only the expected result of heating liquid in the container, as evidenced by the references.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnachaitanya et al. (US PGPub 2006/0198241) and Herbert (US 9717264) disclose a blending system including a container received with the lid of the blending chamber.
King (US PGPub 2015/0165402) discloses a blending system having a liquid heating device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774